PROMISSORY NOTE


AMOUNT:  $200,000
DATE:  DECEMBER 21, 2011



FOR VALUE RECEIVED, SOTON HOLDINGS GROUP, INC. ("Borrower”) hereby promises to
pay to the order of MICHAEL J. GARNICK ("Lender") the principal sum of TWO
HUNDRED THOUSAND DOLLARS ($200,000).  Payment in full, plus accrued interest of
ten (10%) percent per annum shall be made in lawful money of the United States,
at the principal address of Lender, or such other place as the holder of this
Note may designate on February 15, 2012 (the “Maturity Date”).


As an inducement to making this Advance, Borrower shall deliver Three Thousand
(3,000) shares of the common stock of Soton Holdings Group, Inc., which shares
will contain a restrictive legend in accordance with Rule 144 (the “Shares”).


Borrower shall have the privilege without premium or penalty, at any time and
from time to time, of prepaying this Note in whole or in part.


No partial prepayment shall postpone or interrupt the payment of the remaining
principal balance, all of which shall continue to be due and payable on the
Maturity Date.


Borrower agrees that a default shall occur hereunder in the event that payment
is not made on or before the Maturity Date and such default continues for a
period of ten (10) days from the date of demand therefor.  After the expiration
of such ten (10) day period interest shall accrue on the unpaid balance due
hereunder at a rate of fifteen (15%) percent per annum, together with attorneys'
fees for collection and payment of the same, which sums may be enforced and
recovered by the entry of judgment on this.


Borrower (and all endorsers, sureties and guarantors) waives presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note; liability hereunder shall be unconditional and shall not be affected
in any manner by any indulgence, extension of time, renewal, waiver or
modification granted or consented to by Lender.


The repayment of this Note in accordance with its terms will be guaranteed by
Pan American Oil Company, LLC, a Texas limited liability company (“Pan
American”).  If Borrower fails to pay this Note in accordance with its terms the
Lender may collect any and all amounts due and owing by the Borrower under this
Note from Pan American.


Borrower shall pay the cost of any revenue, tax or other stamps now or hereafter
required by law at any time to be affixed to this Note or any security documents
executed in conjunction herewith, and if any taxes be imposed with respect to
debts secured by any such security documents or with respect to notes evidencing
debts so secured Borrower agrees to pay or to reimburse Lender upon demand the
amount of such taxes.
 
 
 

--------------------------------------------------------------------------------

 

 
Lender hereby represents, warrants and agrees as follows:


a)           Purchase for Own Account.  Lender represents that he is acquiring
the Shares solely for his own account and beneficial interest for investment and
not for sale or with a view to distribution of the Shares or any part thereof,
has no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.


b)           Ability to Bear Economic Risk.  Lender acknowledges that an
investment in the Shares involves a high degree of risk, and represents that he
is able, without materially impairing his financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of his
investment.


c)           Access to Information.  Lender acknowledges that the Lender has
been furnished with such financial and other information concerning Borrower,
the directors and officers of Borrower, and the business and proposed business
of Borrower as the Lender considers necessary in connection with the Lender’s
investment in the Shares.  As a result, the Lender is thoroughly familiar with
the proposed business, operations, properties and financial condition of
Borrower and has discussed with officers of Borrower any questions the Lender
may have had with respect thereto.


d)           Securities Part of Private Placement.  Lender has been advised that
the Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by Borrower in connection with a
transaction that does not involve any public offering within the meaning of
section 4(2) of the Act and/or Regulation D as promulgated by the Securities and
Exchange Commission under the Act, and under any applicable state blue sky
authority.  Lender understands that Borrower is relying in part on Lender’s
representations as set forth herein for purposes of claiming such exemptions and
that the basis for such exemptions may not be present if, notwithstanding
Lender’s representations, Lender has in mind merely acquiring the Shares for
resale on the occurrence or nonoccurrence of some predetermined event.  Lender
has no such intention.


e)           Lender Not Affiliated with Company.  Lender, either alone or with
Lender’s professional advisers (i) are unaffiliated with, have no equity
interest in, and are not compensated by, Borrower or any affiliate or selling
agent of Borrower, directly or indirectly; (ii) has such knowledge and
experience in financial and business matters that Lender is capable of
evaluating the merits and risks of an investment in the Shares; and (iii) has
the capacity to protect Lender’s own interests in connection with Lender’s
proposed investment in the Shares.


f)           Further Limitations on Disposition.  Lender further acknowledges
that the Shares are restricted securities under Rule 144 of the Act, and,
therefore, if Borrower, in its sole discretion, chooses to issue any
certificates reflecting the ownership interest in the Shares, those certificates
will contain a restrictive legend substantially similar to the following:
 
 
 

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT
SUCH REGISTRATION IS NOT REQUIRED.


Without in any way limiting the representations set forth above, Lender further
agrees not to make any disposition of all or any portion of the Shares unless
and until:


(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or


(ii)          Lender shall have obtained the consent of Borrower and notified
Borrower of the proposed disposition and shall have furnished Borrower with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by Borrower, Lender shall have furnished Borrower
with an opinion of counsel, reasonably satisfactory to Borrower, that such
disposition will not require registration under the Act or any applicable state
securities laws.


Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Lender to a partner (or retired partner) of Lender, or transfers by
gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Lenders hereunder as long as the consent of
Borrower is obtained.


The words "Lender" and "Borrower" whenever occurring herein shall be deemed and
construed to include their respective successors and assigns of Lender and
Borrower.


This instrument shall be construed according to and governed by the laws of the
State of Nevada.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note under seal
the day and year first above mentioned.



 
SOTON HOLDINGS GROUP, INC.
       
BY:
/s/ Paul Vassilakos
   
NAME:  Paul Vassilakos
   
TITLE:  Chief Executive Officer




As to the personal guaranty only: PAN AMERICAN OIL COMPANY, LLC        
BY:
/s/ Michael J. Garnick
   
NAME:
   
TITLE:

 
 
 

--------------------------------------------------------------------------------

 